            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RED MANSION, LLC d/b/a
NOAMI VILLAGE RESORT,                       NO. 3:17-CV-1626
    Plaintiff,
                                            (JUDGE CAPUTO)
           v.
KEB HANA BANK USA,
NATIONAL ASSOCIATION,
    Defendant.

                                    ORDER
    NOW, this 28th day of March, 2019, IT IS HEREBY ORDERED that:
    (1)   The Motion for Summary Judgment (Doc. 22) filed by Defendant KEB
          Hana Bank USA, National Association (“the Bank”) is GRANTED as to
          Counts I, II, III, IV, V, VI, and VII of Plaintiff’s Complaint.
    (2)   Judgment is ENTERED in FAVOR of Defendant and AGAINST
          Plaintiff.
    (3)   The Clerk of Court is directed to mark this case as CLOSED.



                                            /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
